Filed 12/15/14 P. v. Wardzala CA6
                       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H039227
                                                                     (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1104912)

                  v.

JOHN LAWRENCE WARDZALA,

         Defendant and Appellant.



         Defendant John Lawrence Wardzala was convicted after a court trial of first
degree burglary (Pen. Code, §§ 459-460, subd. (a)),1 and selling stolen property (§ 496,
subd. (a)). The court also found true the special allegations that he had suffered three
prior serious or violent felony convictions, i.e., strikes (§§ 667, subd. (b), 1170.12,
subd. (c)(1)); had been convicted of two prior serious felonies (§§ 667, subd. (a)); and
had been convicted of a felony resulting in his having served a prison term, and had not
remained free of prison custody (or the imposition of a term of jail custody) for a period
of five years (§ 667.5, subd. (b); prison prior). Defendant thereafter brought a motion
requesting that the court exercise its discretion to dismiss the prior strike allegations in
accordance with People v. Superior Court (Romero) (1996) 13 Cal.4th 497 (Romero),


         1
             Further statutory references are to the Penal Code unless otherwise stated.
which was opposed by the People. The court denied the Romero motion and sentenced
defendant to a prison term of 35 years to life.
       Defendant argues on appeal that the denial of his Romero motion constituted an
abuse of discretion because the court failed to give adequate consideration to the
remoteness of the strike offenses and his longstanding issues with mental illness. He also
argues that his sentence of 35 years to life constitutes cruel and unusual punishment. We
find no merit to either argument and will affirm the judgment.
                                          FACTS
       I.     The April 2011 Burglaries
       Hilda and Jerry Ajlouny lived on Carol Drive in an unincorporated part of San
José.2 The Ajlounys were elderly and disabled. Hilda had recently suffered a heart
attack. The house in which the Ajlounys lived was approximately 6,000 square feet.
They lived on the two top levels. Due to its ease of access, their main entrance was at the
back of the house through a locking sliding glass door with a screen; the entrance led out
to a deck that is adjacent to a driveway. Their son, Jeffrey, and his wife and two children
lived in another level of the house with a separate entrance. There was a third, lower area
of the house that Jeffrey was in the process of remodeling to turn into a rental unit.
       On the evening of April 4, 2011, the Ajlounys’ daughter, Mary Susan Germer-
Euscher, stayed overnight to take care of her parents, which she often did. The Ajlounys
typically slept in the downstairs family room in the rear part of the house. Hilda slept in
a recliner chair because of her breathing difficulties, and Jerry slept on a nearby couch.
That evening, Mary Susan slept on a couch in the same room as her parents. There was a
kitchen with a dining area near the family room. The Ajlounys’ entrance to the home
through the sliding glass door was by that dining area. Hilda, a diabetic, typically left her

       2
       We refer to witnesses by their forenames for the sake of convenience and clarity,
and we mean no disrespect in doing so.



                                              2
insulin testing meters in a black pouch on the kitchen table. She generally left her purse
on the same kitchen table or in a nearby window seat. Before Mary Susan went to bed
that night, she checked to make sure the front door and the sliding glass doors were
locked. Jeffrey also checked the door at approximately 10:30 p.m., and it was secure.
Hilda also testified that the door was closed and locked when they went to sleep.
       When Mary Susan awakened at 5:30 the next morning, she noticed the sliding
glass door was open, but the screen was closed. At the time, she had thought her father
had left the sliding glass door open after getting up in the middle of the night to let in
some fresh air or to smoke outside. After Mary Susan left for work, her sister (Maryann
Salameh) arrived at the house to take care of her parents. In the course of performing her
routine of testing her mother in the morning, Maryann noticed that the insulin testing
meter was missing. Later in the evening, Maryann noticed that Hilda’s purse was
missing. When she was unable to find the purse, she concluded that it had been stolen
and called 911.
       Hilda’s purse contained her husband’s passport and driver’s license, her
checkbook, banking card, credit cards, driver’s license, medical card, automobile club
card, rewards cards, medication, a pair of Chanel sunglasses, and hearing aids. The
hearing aids had cost $7,000. The family was never able to locate Hilda’s insulin meter,
hearing aids, or purse.
       Several days later, Jeffrey noticed when he went downstairs to work on the unit he
was renovating that most of his tools were missing. He provided a list of the missing
items to the police. The missing property had a replacement value of over $3,200 and
included cordless drills, cordless saws, various tools, and chargers.
       II.    Undercover Investigation and Arrest of Defendant
       In the fall of 2010, the San José Police Department obtained information that a
person named John was performing “hot prowls,” which are “burglar[ies] of occupied
residential property committed at night while the occupants are asleep.” (People v.

                                              3
Taylor (1975) 46 Cal.App.3d 513, 519, fn. 3, disapproved on other grounds in People v.
Rollo (1977) 20 Cal.3d 109, 120, fn. 4.) Officer Stephen Rafala, who was part of the
narcotics covert investigations unit of the South Bay Metro Task Force, was assigned to
act as an undercover officer to investigate these crimes. Throughout his investigation,
Officer Rafala had both telephonic and face-to-face contact with defendant, and he
(Officer Rafala) bought stolen property from him. They met for the first time in October
2010. When they met, defendant identified himself as a burglar, and Officer Rafala
identified himself as a fence (seller of stolen property). Between November 2010 and
defendant’s arrest on April 8, 2011, defendant contacted Officer Rafala as often as
10 times a day, and the undercover officer contacted defendant as often as three times a
day. They met face-to-face on three occasions and also exchanged text messages. Some
of their telephone conversations and two of their face-to-face conversations were secretly
recorded by Officer Rafala; the recordings were introduced into evidence at trial.
       Defendant spoke on the telephone with Officer Rafala on November 2 and 10,
2010. In both conversations, defendant indicated he had immediate plans of breaking
into a tool truck to steal tools and to sell them to the undercover officer.
       On December 2, 2010, defendant and Officer Rafala spoke on the telephone.
Defendant said he had a woman’s social security card, a photo identification, a Sears
credit card, an EBT card, and documents relating to the foreclosure of her home. He
offered to sell the documents to the undercover officer for $300. Based upon his
conversations with defendant, Officer Rafala believed defendant had stolen the items
from the woman because he had been upset that she had taken his lighter. Defendant also
said that if he could make a down payment on a truck, he would start “ ‘ripping and
roaring,’ ” which, based upon Officer Rafala’s dealings with defendant, meant that he
would “actively use the vehicle [for] more burglaries.” They met later that day in a
Safeway parking lot, where defendant sold the stolen cards and documents to Officer



                                               4
Rafala for $140. Officer Rafala did not arrest defendant at the time because he wanted
“to build a bigger case” against defendant and because the victim could not be located.
       On December 7, 2010, defendant spoke with Officer Rafala on the telephone.
Defendant told the undercover officer that he had stolen 16 sets of rims. On December
14, 2010, Officer Rafala telephoned defendant. Defendant said he planned to steal a
truckload of tools that night. Defendant was arrested shortly after his December 14, 2010
contact with Officer Rafala. They next had contact in April 2011.
       In a telephone conversation on the morning of April 8, 2011, defendant told
Officer Rafala he had stolen a purse from a house. Officer Rafala testified that defendant
“[had gone] through a sliding glass door or sliding door in the back. And he was trying
to sell [Officer Rafala] the stolen property and he was naming everything that he had
from the residential burglary he committed a few days prior.” Defendant told him that
“ ‘the stupid bitch deserve[d] it for leaving the door open.’ ” He indicated that the purse
of a woman named Ajlouny contained her checkbook, her two driver’s licenses, her
husband’s driver’s license and passport, and an “inch-thick set of credit cards” (including
Macy’s, American Express, Discover, Target Visa, Old Navy, T.J. Maxx, Marshall’s,
Lane Bryant, and Old Navy). Defendant said the last activity in the bank account was a
$600 deposit on March 8, but the account holder had made a $20,000 deposit to open the
account. Defendant also told Officer Rafala the cards, passport and checkbook were
“less than 72 hours” old.
       In the same April 8 telephone conversation, defendant told Officer Rafala that he
had stolen various tools (e.g., drill bits, chisels, electric saws, electric nail guns, and four
Dewalt rechargeable batteries). He said he had personally carried them for 10 miles.
Defendant offered the tools for sale for $500. They agreed to meet later in the day near a
lightrail station near Highway 87.
       At about 6:30 p.m. on April 8, 2011, Officer Rafala met with defendant at a
parking lot in the prearranged location. Defendant brought the tools, checkbook, credit

                                                5
cards and other papers mentioned in his earlier conversation. He told Officer Rafala that
he stood watch while an accomplice entered the residence with a man sleeping on the
couch. Defendant said “this motherfucker walk[ed] calmly . . . about five feet from the
motherfucker and pick[ed] up the fuckin’ purse and walk[ed] right the fuck back out.”
Defendant bragged to the undercover officer that burglarizing an occupied home was
“one of the ultimate rushes.” Defendant told Officer Rafala that he had stolen the tools
from the same location as the purse, but on a different day. Officer Rafala bought the
credit cards, identification cards, and checkbook from defendant for approximately
$2,000. He also bought the nailguns for $250. As Officer Rafala was counting out the
money for defendant, other police officers arrived and placed defendant under arrest.
                                   THE PRIOR STRIKES3
       Defendant was convicted previously of three violent or serious felonies.
       I.       The First Strike Prior
       On May 1, 1996, defendant pleaded guilty to first degree burglary (§§ 459/460,
subd. (a)), a strike (§ 1170.12, subd. (c)(1)). He also pleaded guilty to vehicle theft (Veh.
Code, § 10851, subd. (a)). He was granted three years’ probation by the court on
May 20, 1996, with the condition that he serve one year in jail.
       The charged crimes arose out of the late-night burglary of a mobilehome located
in Mountain View that was committed on December 12, 1995, while its residents were
asleep. Defendant was 18 years old at the time of the offense. One of the victims had
awakened at 3:30 a.m. to a strange noise, but had not investigated it at the time because
he attributed it to stormy weather. Three hours later, he discovered the mobilehome had
been burglarized. A screen to the laundry room window had been cut and two doors
were unlocked, indicating the probability that the initial entry had been through the
window and the doors were then unlocked for access by other individuals. The victims
       3
           Our summaries of the strike priors are taken from the probation reports.



                                               6
determined that three pagers, a modem, a work identification card, car keys, and their
1990 Daihatsu automobile were missing. After his apprehension, defendant admitted his
involvement in the commission of the crimes with three or four other individuals.
       II.    The Second and Third Strike Priors
       On December 31, 1996, defendant pleaded guilty to two counts of first degree
burglary (§§ 459/460, subd. (a)), which counted as two strikes (§1170.12, subd. (c)(1)).
He also pleaded guilty to vehicle theft (Veh. Code, § 10851, subd. (a)); evading a peace
officer (§ 2800.1); and hit and run driving (Veh. Code, § 20002, subd. (a)). The court
sentenced defendant to a term of 13 years in prison.
       The charged crimes arose out of events occurring in a Mountain View
mobilehome park on August 20, 1996—exactly two months after he had been granted
probation as a result of the prior strike conviction, and one day after he had been released
from custody. At approximately 1:45 a.m., officers responded to a reported burglary and
met with the owner of the unit in space five of the park. She had been awakened by a
barking dog. She and her companion had discovered that a screen had been removed
from a window and a stereo was missing. The speakers were found on the patio floor. It
was determined that the point of entry had been through a window after its screen had
been cut. As the officers investigated the area, they saw two “suspicious suspects . . .
inside a [Lexus] vehicle at space number 214.” The car fled, the officers gave chase, and
the Lexus crashed into a pole outside of a movie theater. Defendant and his accomplice
attempted to flee but were apprehended. Defendant told police he had been staying at a
juvenile’s home. They had decided to burglarize homes and steal a pickup truck, and
defendant had “wanted to show the juvenile how to do things quietly.” Defendant, who
carried a BB gun “in case they needed to scare someone off,” used a razor to cut the
window screen to gain access to one of the mobilehomes.
       During a subsequent investigation, officers discovered that the mobilehome at
space number 214 was also entered while the occupants were asleep. The victims

                                             7
reported that their Lexus was missing and that a pager had been taken from the nightstand
next to the bed where they had been sleeping.
                             PROCEDURAL BACKGROUND
        Defendant was charged by a first amended information filed on August 4, 2012,
with two felonies, namely, first degree burglary (§§ 459-460, subd. (a)) occurring on or
about April 5, 2011; and selling stolen property (§ 496, subd. (a)) occurring on or about
April 8, 2011. It was alleged that defendant had suffered three prior strikes (§§ 667,
subd. (b), 1170.12, subd. (c)(1)); had been convicted of two prior serious felonies (§§
667, subd. (a)); and had one prison prior (§ 667.5, subd. (b)).
        A court trial commenced on August 6, 2012. On August 8, 2012, the court found
defendant guilty of both charged felonies. It also found true all special allegations.
        Defendant thereafter filed a motion to have the court exercise its discretion to
strike the three prior strike allegations, in accordance with Romero, supra,
13 Cal.4th 497. The People opposed defendant’s Romero motion. After hearing
argument on January 18, 2013, the court denied defendant’s motion. The court then
granted the People’s motion to amend the first amended information to allege that the
crimes described in count 1 and count 2 occurred between April 5 and April 8, 2011. The
court imposed a sentence of 25 years to life for the count 1 conviction pursuant to the
Three Strikes law, and a concurrent prison term of 25 years to life for the count 2
conviction. The sentence on the count 2 conviction, however, was stayed pursuant to
section 654. The court also imposed two separate and consecutive five-year prison terms
for the two serious felony priors (§ 667, subd. (a)) for a total prison term of 35 years to
life.




                                              8
                                        DISCUSSION
       I.     Denial of Romero Motion
              A.      Applicable Law
       The California Supreme Court held in Romero that the trial court, on its own
motion, is empowered under section 1385, subdivision (a) to dismiss or strike prior
felony conviction allegations in cases that are brought under the law known as the “Three
Strikes” law. (Romero, supra, 13 Cal.4th at pp. 529-530.) The court’s discretion,
however, is limited to instances in which dismissing such strikes is in the furtherance of
justice, as determined by giving “ ‘ “consideration both of the constitutional rights of the
defendant, and the interests of society represented by the People . . . .” ’ ” (Id. at p. 530,
original italics.) Thus, the court may not strike a sentencing allegation “solely ‘to
accommodate judicial convenience or because of court congestion[’ citation, or] simply
because a defendant pleads guilty. [Citation.] Nor would a court act properly if ‘guided
solely by a personal antipathy for the effect that the three strikes law would have on [a]
defendant,’ while ignoring ‘defendant’s background,’ ‘the nature of his [or her] present
offenses,’ and other ‘individualized considerations.’ [Citation.]” (Id. at p. 531.)
       The Supreme Court later explained “the ‘concept’ of ‘furtherance of justice’
within the meaning of Penal Code section 1385[, subdivision] (a) [which Romero had
recognized as being] ‘ “amorphous.” ’ [Citation.]” (People v. Williams (1998)
17 Cal.4th 148, 159 (Williams).) It noted that in deciding whether to dismiss a strike “ ‘in
furtherance of justice’ pursuant to Penal Code section 1385[, subdivision] (a), or in
reviewing such a ruling, the court in question must consider whether, in light of the
nature and circumstances of his [or her] present felonies and prior serious and/or violent
felony convictions, and the particulars of his [or her] background, character, and
prospects, the defendant may be deemed outside the scheme’s spirit, in whole or in part,
and hence should be treated as though he [or she] had not previously been convicted of
one or more serious and/or violent felonies.” (Id. at p. 161.) The sentence to be meted

                                               9
out to the defendant “is also a relevant consideration . . . in fact, it is the overarching
consideration because the underlying purpose of striking prior conviction allegations is
the avoidance of unjust sentences. [Citation.]” (People v. Garcia (1999) 20 Cal.4th 490,
500.) If the court strikes or dismisses one or more prior conviction allegations, its
reasons for doing so must be stated in an order entered on the minutes. (Ibid.)
Conversely, the trial court has no obligation to set forth its reasons for deciding not to
strike or dismiss prior strikes. (In re Large (2007) 41 Cal.4th 538, 546, fn. 6; see also In
re Coley (2012) 55 Cal.4th 524, 560.)
       The granting of a Romero motion is “subject to review for abuse of discretion.
This standard is deferential. [Citations.] But it is not empty. Although variously phrased
in various decisions [citation], it asks in substance whether the ruling in question ‘falls
outside the bounds of reason’ under the applicable law and the relevant facts.
[Citations.]” (Williams, supra, 17 Cal.4th at p. 162; see also People v. Garcia, supra,
20 Cal.4th at p. 503.) This abuse of discretion standard also applies to appellate review
of the denial of Romero motions. (People v. Carmony (2004) 33 Cal.4th 367, 374-376
(Carmony); see also id. at p. 375: “ ‘Discretion is the power to make the decision, one
way or the other.’ ”) It is the defendant’s burden as the party attacking the sentencing
decision to show that it was arbitrary or irrational, and, absent such showing, there is a
presumption that the court “ ‘ “acted to achieve the legitimate sentencing objectives, and
its discretionary determination to impose a particular sentence will not be set aside on
review.” ’ [Citations.]” (Id. at p. 377.) Such a discretionary decision “ ‘ “will not be
reversed merely because reasonable people might disagree.” ’ ” (Ibid.)
       Placing in context the circumstances under which a court properly exercises its
discretion in granting a Romero motion, the Supreme Court has explained: “[T]he
[T]hree [S]trikes law not only establishes a sentencing norm, it carefully circumscribes
the trial court’s power to depart from this norm and requires the court to explicitly justify
its decision to do so. In doing so, the law creates a strong presumption that any sentence

                                               10
that conforms to these sentencing norms is both rational and proper. [¶] In light of this
presumption, a trial court will only abuse its discretion in failing to strike a prior felony
conviction allegation in limited circumstances.” (Carmony, supra, 33 Cal.4th at p. 378.)
“Because the circumstances must be ‘extraordinary . . . by which a career criminal can be
deemed to fall outside the spirit of the very scheme within which he [or she] squarely
falls once he [or she] commits a strike as part of a long and continuous criminal record,
the continuation of which the law was meant to attack’ [citation], the circumstances
where no reasonable people could disagree that the criminal falls outside the spirit of the
three strikes scheme must be even more extraordinary.” (Ibid.)
               B.     Defendant’s Romero Motion
       Defendant argued below that the court should dismiss the prior strike allegation
because he was “not the hardened recidivist contemplated by the Three Strikes law, but a
man who ha[d] struggled with severe mental illness all of his adult life, and who’s [sic]
criminality is a direct and proximate result of his unsuccessful attempts to deal with his
illness.” He argued that he had “been diagnosed with [bipolar] disorder, depression,
mood disorder, bulimia, and borderline personality disorder.” He sustained a head injury
when he was 13 years old, and had engaged in cleanliness rituals, cutting, and self-
induced vomiting. He had reported suicidal ideation on several occasions. Because his
criminality was tied to his longtime mental illness, he argued, his culpability for his
current and prior offenses was mitigated, and the court should exercise its discretion by
striking the prior strike allegations.
       The People responded in their written opposition that defendant “fit[] squarely
within the spirit of the Three Strikes [l]aw” and that the court should deny the Romero
motion and impose the maximum sentence of 50 years to life, consecutive to 11 years.
The People emphasized defendant’s criminal history and his poor performance on parole
and probation. They noted that defendant had been convicted in 1996 of first degree
burglary and vehicle theft and had “targeted victims in their mobilehomes while they

                                              11
were sleeping.” Defendant “failed to learn a lesson and committed another residential
burglary and vehicle theft later that same year, for which he was sentenced to 13 years in
prison.” He sustained another conviction for forgery in 2009 very shortly after his
release from prison, and was incarcerated again in 2010 for a drug offense. The People
urged that the court give weight to the nature of defendant’s current offense and his
history of committing “ ‘hot prowl’ burglaries” in reaching the conclusion that he should
receive the maximum sentence under the Three Strikes law.
       At the hearing on the Romero motion, defense counsel reiterated that defendant
had an extensive mental health history over the entire period he was in prison. Defense
counsel indicated that the records showed that defendant had twice attempted suicide and
had also received various medications.
       The court noted that it had considered the nature and circumstances of the current
crime, in particular that, while it was not violent, it was very traumatic to the occupants
of the residence. In addition, Hilda Ajlouny had lost some expensive items as a result of
the burglary, including her diabetes testing meter and her glasses. The court also
considered the prior strike offenses, noting that they were significant crimes in which
residential burglaries occurred while people were at home, thereby placing them and
defendant “in great jeopardy.” The court also observed that while the strike priors were
remote in time, defendant had been in custody for the vast majority of time between their
commission and his commission of the current crime. The court indicated that it had also
considered defendant’s mental health history, his performance on probation and parole,
his family and background, his employment, and his future prospects. Based upon its
consideration of all factors, the court denied defendant’s Romero motion.
              C.     Discussion Regarding Denial of Romero Motion
       Defendant argues that because both of his strike priors are remote in time, and
because he has a history of mental illness, these mitigating factors warranted the granting



                                             12
of his Romero motion. As a result, he argues, the court abused its discretion by failing to
dismiss at least one of the three prior strikes.
       As noted, the court must determine from a review of the relevant factors whether
there are “ ‘extraordinary’ ” circumstances such that the defendant, a “ ‘career criminal[,]
can be deemed to fall outside the spirit of’ ” the Three Strikes law. (Carmony, supra,
33 Cal.4th at p. 378.) The court, in considering the Romero motion, was obliged to
consider the three factors identified by the California Supreme Court in Williams,
namely, “[1] the nature and circumstances of [defendant’s] present felonies[, 2] the nature
and circumstances of defendant’s] prior serious and/or violent felony convictions, and [3]
the particulars of [defendant’s] background, character, and prospects . . . .” (Williams,
supra, 17 Cal.4th at p. 161.) Our review of the record shows that the court considered
each of these factors in concluding that this case did not present extraordinary
circumstances warranting the court’s dismissal of the prior strike offenses.
       Concerning the first factor (current offenses), the fact that no one was physically
hurt is not a basis for the granting of a Romero motion. (See People v. Strong (2001)
87 Cal.App.4th 328, 344 [reversing order granting Romero motion which was based in
part on nonviolent nature of current offense; “the nonviolent or nonthreatening nature of
the felony cannot alone take the crime outside the spirit of the law”]; People v. Gaston
(1999) 74 Cal.App.4th 310, 321 (Gaston) [although current crime of car theft “not as
serious as many felonies,” it was “far from trivial”].) There was certainly emotional
injury to the occupants in having their home violated in the middle of the night while they
were sleeping. As the trial court noted in this case: “[S]ometimes emotional injuries
leave greater scars than physical ones.” And as previously noted, some expensive things,
including Hilda’s hearing aids, were taken and, as of trial, had not been replaced.
Furthermore, it is significant that one of the current crimes—first degree burglary—was
itself a serious or violent felony (strike). As the court noted, this late-night home
burglary while occupants were sleeping placed both the residents and defendant at great

                                               13
risk. (See People v. Cruz (1996) 13 Cal.4th 764, 775 [heightened statutory protection
given to burglaries of occupied dwellings “in order to avoid the increased danger of
personal violence attendant upon an entry into a ‘building currently used as sleeping and
living quarters’ ”]; see also in People v. Gauze (1975) 15 Cal.3d 709, 715 (Gauze).)
       Addressing the second factor in Williams, each of the three prior strike offenses
was, like one of the current crimes, a first degree burglary exposing the sleeping
occupants to potential serious harm. (Gauze, supra, 15 Cal.3d at p. 715.) It is true that
the prior strikes involved crimes that were remote in time—occurring around 15 years
before the commission of the current offenses. But the record shows that defendant was
not given the opportunity to reoffend because he had been incarcerated for the vast
majority of that time. After sentencing on the second and third strike convictions,
defendant was in prison from 1996 to December 2008, when he was released on parole.
He was returned to prison and again paroled in January 2009. His criminality continued
after his release in 2009 until he was arrested in April 2011 for the current offenses. He
was convicted in June 2009 of forgery (§ 470, subd. (d)), and received probation
conditioned on serving nine months in county jail. He was also charged with petty theft
(§§ 485/488) and was convicted in December 2009 of an infraction (§ 490.1). And in
August 2010, he was convicted of possession of a controlled substance (Health & Saf.
Code, § 11377, subd. (a)), and received three years’ probation on condition he serve
360 days in county jail. Under these circumstances, the fact that the prior strike offenses
were somewhat remote in time provides little or no support for defendant’s position.
(See People v. Pearson (2008) 165 Cal.App.4th 740, 749 [rejecting argument that prior
strikes should have been dismissed because they were remote, because of violent nature
of current crime, and because defendant had led a continuous life of crime and had
performed poorly on probation and parole]; Gaston, supra, 74 Cal.App.4th at p. 321
[remoteness of prior strikes “not significant” in view of the defendant’s lengthy criminal
history].)

                                            14
       The third Williams factor—“the particulars of [defendant’s] background,
character, and prospects” (Williams, supra, 17 Cal.4th at p. 161)—does not favor
dismissal of the prior strikes. As noted, defendant’s criminal history was extensive and
he demonstrated no ability after his 2009 release from prison to lead a life without
committing crimes. Prior to the two current felony offenses, defendant had been
convicted of six felonies (including the three prior strikes) and three misdemeanors.
Additionally the crimes of which defendant was convicted after his release from prison in
2009—including the current crimes—were committed while defendant was on parole.
According to defendant’s parole officer, defendant had “accumulated six parole
violations since 2008.” And there was evidence—challenged by defendant—that he
violated probation on multiple occasions. Defendant’s recidivism and multiple parole
and probation violations demonstrate that he had not learned from his mistakes. (See
Williams, supra, 17 Cal.4th at p. 163 [noting that multiple convictions prior to the present
offense indicated that the defendant “ ‘had been taught, through the application of formal
sanction, that [such] criminal conduct was unacceptable—but had failed or refused to
learn his lesson’ ”].) As succinctly stated by the probation officer: “Of serious concern .
. . is the fact the defendant continues to commit similar acts of misconduct against not
just the property of others, but violat[es] their personal homes and sanctuaries.”
       In addition to defendant’s criminal history, it is clear that the court considered
other aspects of defendant’s background, including his family background, employment,
and his mental health history. Defendant at sentencing was a 35-year-old single man
with no children or family in California. Based upon the record before us, defendant had
a minimal history of employment. As noted by the probation officer: “Defendant lacks a
notable employment history, and has spent much of his adult life in custody.” Although
he admitted the current offense of possession of stolen property, he denied responsibility
for the burglary, and he blamed his relapse into criminal behavior upon lack of assistance
from parole authorities upon his release from prison. He told the probation officer that

                                             15
“[h]e ‘pan handles’ to earn money for . . . marijuana, which he uses three to four times a
day.” And he stated that he “[could] not live on the streets in California without being
dishonest, and [was] unable to move to Illinois or Alabama to live with family because he
[was] stuck in the system.” The probation officer found no circumstances in mitigation,
and several in aggravation, including the vulnerability of the victims and his prior
unsatisfactory performance on probation and parole. The officer indicated:
“[Defendant’s] blatant and continuous disregard of others is disturbing and shows the
defendant has not taken the orders of the Courts seriously.”
       Defendant emphasizes his “history of mental illness” as a mitigating factor that
supported the dismissal of at least one of the prior strikes. It is clear that the court, in
evaluating various aspects of defendant’s background, considered his mental health
history. The court acknowledged it had reviewed defendant’s mental health
circumstances as outlined in the brief submitted by his counsel, and it had also observed
defendant’s behavior in court. The court noted that defendant had no remorse for his
criminal behavior. And defendant’s callous remarks—secretly recorded by Officer
Rafala—that (1) “ ‘the stupid bitch deserve[d] [to be burglarized] for leaving the door
open’ ”; and (2) burglarizing a home with sleeping occupants was “one of the ultimate
rushes,” also support the denial of defendant’s Romero motion.
       Defendant does not cite any authority—nor are we aware of any—that suggests
that a court, as a general rule, should exercise its discretion to dismiss a strike when a
defendant presents a history of mental illness. To the contrary, a similar argument was
rejected in People v. Carrasco (2008) 163 Cal.App.4th 978 (Carrasco). There, the
defendant asserted unsuccessfully that the trial court should have dismissed a prior strike
allegation because, in addition to long-term drug use, he had “ ‘some significant mental
health history and issues that [had], for the most part, been undiagnosed and untreated.’ ”
(Id. at p. 992.) The trial court commented that case law did not authorize consideration
of the defendant’s “ ‘mental state, his mental condition, the reasons why he wanted to do

                                               16
these things.’ ” (Id. at p. 993.) The appellate court rejected the defendant’s claim that the
trial court had erred in this respect. (Ibid.) It explained, “The record reflects the trial
court considered a wide range of appropriate factors in passing sentence, particularly the
nature and circumstances of appellant’s present and past convictions.” (Ibid.) Since the
trial court had expressly considered the defendant’s “background and character in ruling
on the motion,” its remarks about his mental condition amounted to “an
acknowledgement that the court could not give undue weight to an inherently speculative
argument that defendant’s mental state ‘made him do it.’ ” (Id. at pp. 993-994.)
       Here, in emphasizing the mental health issues that may have motivated or
explained his criminality, defendant either ignores or minimizes other aspects of his
“background, character, and prospects” (Williams, supra, 17 Cal.4th at p. 161) relevant to
the court’s disposition of the Romero motion. As explained, those aspects were
unfavorable to his position.
       The court—after giving due consideration to the specifics of the current offense,
the nature of the prior strike offenses, and defendant’s background character and
prospects (including his criminal record)—properly concluded that defendant did not fall
outside of the letter and spirit of the Three Strikes sentencing scheme. (See People v.
Philpot (2004) 122 Cal.App.4th 893, 906-907 [court properly considered the defendant’s
history of continuously committing crimes for 20 years, his underlying drug addiction,
and the prior and current offense as indicative of his poor future prospects and that, as “a
flagrant recidivist,” he was not outside the spirit of the Three Strikes law].) The
circumstances presented by defendant here are not so “ ‘extraordinary’ ” as to fall outside
the spirit of the Three Strikes law. (Carmony, supra, 33 Cal.4th at p. 378.) Because the
court’s ruling did not “ ‘fall[] outside the bounds of reason’ under the applicable law and
the relevant facts [citation]” (Williams, supra, 17 Cal.4th at p. 162), we find that the court
did not abuse its discretion in denying defendant’s Romero motion.



                                              17
        II.    Cruel and Unusual Punishment
               A.     Background and Forfeiture
        Defendant contends that his sentence of 35 years to life in prison under the
circumstances here “is grossly disproportionate to the crime.” He therefore asserts that
his sentence constitutes cruel and unusual punishment prohibited by the federal and state
Constitutions.
        The Attorney General responds that defendant’s constitutional challenge to the
sentence was not raised below and has therefore been forfeited, citing People v. Norman
(2003) 109 Cal.App.4th 221, 229. Defendant does not deny that his counsel failed to
raise the issue below. But he contends that this court has the discretion to consider the
challenge, and he urges that we the do so because addressing it may avoid having to
address a future contention that the failure to object constituted ineffective assistance of
counsel. We will exercise our discretion to consider defendant’s contention on the merits
in the interest of judicial economy. (See People v. Christensen (2014) 229 Cal.App.4th
781.)
               B.     Discussion of Constitutional Claim
        The Eighth Amendment of the United States Constitution, applicable to the states
through the Fourteenth Amendment, provides that “[e]xcessive bail shall not be required,
nor excessive fines imposed, nor cruel and unusual punishment inflicted.” (U.S. Const.,
8th Amend.) Article 1, section 17, of the California Constitution likewise declares that
“[c]ruel or unusual punishment may not be inflicted or excessive fines imposed.” The
state and federal prohibitions are not coextensive. (People v. Anderson (1972) 6 Cal.3d
628, 634.)
        A punishment is cruel and unusual under the Eighth Amendment if it involves the
“unnecessary and wanton infliction of pain” or if it is “grossly out of proportion to the
severity of the crime.” (Gregg v. Georgia (1976) 428 U.S. 153, 173; see also Ewing v.
California (2003) 538 U.S. 11, 21; Lockyer v. Andrade (2003) 538 U.S. 63, 72.) Cruel

                                             18
and unusual punishment under this state’s constitution occurs when a penalty is “so
disproportionate to the crime for which it is inflicted that it shocks the conscience and
offends fundamental notions of human dignity.” (In re Lynch (1972) 8 Cal.3d 410, 424
(Lynch).) Thus, the federal constitution “affords no greater protection than the state
Constitution.” (People v. Martinez (1999) 71 Cal.App.4th 1502, 1510.)
       Because a sentence that is constitutional under the California criteria for cruel and
unusual punishment is also constitutional under the Eighth Amendment, we evaluate
defendant’s claim that his sentence constitutes cruel and unusual punishment under
California Supreme Court authority, which has identified three factors to be considered in
this inquiry: (1) “the nature of the offense and/or the offender, with particular regard to
the degree of danger both present to society” (Lynch, supra, 8 Cal.3d at p. 425); (2) a
“compar[ison of] the challenged penalty with the punishments prescribed in the same
jurisdiction for different offenses which, by the same test, must be deemed more serious”
(id. at p. 426, original italics); and (3) “a comparison of the challenged penalty with the
punishments prescribed for the same offense in other jurisdictions having an identical or
similar constitutional provision” (id. at p. 427, original italics). The defendant bears the
burden of establishing that the punishment prescribed for his offense is unconstitutional.
(People v. King (1993) 16 Cal.App.4th 567, 572.)
       Defendant here bases his challenge solely on the first Lynch factor, which he
characterizes as having four separate prongs: (1) the nature of the offense; (2) the nature
of the defendant; (3) the danger of the offense; and (4) the danger of the offender.
Because defendant makes no argument regarding the second and third Lynch factors, we
need not address them here. (See People v. Stanley (1995) 10 Cal.4th 764, 793 [legal
argument for which there is no citation of authorities may be deemed forfeited on
appeal]; People v. Miralrio (2008) 167 Cal.App.4th 448, 452, fn. 4 [appellate court not
required to address undeveloped claims or ones inadequately briefed].) We will address
the nature/danger of the offense, and then consider the nature/danger of the defendant.

                                             19
       In evaluating the nature of the offense, we look at “the totality of the
circumstances surrounding the commission of the offense in the case at bar, including
such factors as its motive, the way it was committed, the extent of the defendant’s
involvement, and the consequences of his acts.” (People v. Dillon (1983) 34 Cal.3d 441,
479 (Dillon), abrogated on other grounds by People v. Chun (2009) 45 Cal.4th 1172,
1185–1186.) As far as motive is concerned, from what can be gleaned from the record, it
appears that defendant was motivated by personal gain, along with the personal thrill of
entering an occupied home at night to commit a theft while the residents slept. Although
defendant denied any personal involvement, the trial judge disagreed, concluding that he
at minimum aided and abetted the burglary by standing by outside as a lookout while an
accomplice committed the burglary. As a consequence of his actions, the occupants who
were sleeping in the home at the time were traumatized. Jeffrey Aljouny, who lived with
his family in another level of the burglarized house, told the probation officer—a year
and one-half after the burglary—that his family had “had ‘[n]o peace of mind’ since the
incident . . . . He stated they cannot walk around the house without looking over their
shoulders now, and every noise has him getting up to look for intruders.” And Maryann
Salameh, Jeffrey’s sister, similarly told the probation officer 18 months after the burglary
that she felt very unsafe being in the home in which she had been born and raised.
       Defendant minimizes the severity of the current crime, arguing that no one was
injured or threatened as a result of the burglary and, in fact, “the crime victims never
awakened.” This argument fails to consider the emotional trauma suffered by the victims
as noted above. Furthermore, defendant’s position ignores the serious threat of harm
inherent in the nighttime burglary of an occupied dwelling. (See Gauze, supra, 15 Cal.3d
at p. 715.)
       “Burglary laws are based primarily upon a recognition of the dangers to personal
safety created by the usual burglary situation––the danger that the intruder will harm the
occupants in attempting to perpetrate the intended crime or to escape and the danger that

                                             20
the occupants will in anger or panic react violently to the invasion, thereby inviting more
violence.” (People v. Lewis (1969) 274 Cal.App.2d 912, 920 (Lewis).) This passage
from Lewis has been cited with approval on two occasions by the California Supreme
Court. (See People v. Montoya (1994) 7 Cal.4th 1027, 1042; Gauze, supra, 15 Cal.3d at
p. 715.) Other courts have also recognized the threat-of-harm aspect of such burglaries in
rejecting contentions that the sentence imposed for first degree burglary convictions
constituted cruel and unusual punishment. (See, e.g., People v. Ingram (1995) 40
Cal.App.4th 1397, 1414, disapproved on other grounds in People v. Dotson (1997) 16
Cal.4th 547, 560, fn. 8; People v. Weaver (1984) 161 Cal.App.3d 119, 127.) Moreover,
the Legislature has recognized in the Three Strikes law the inherent danger and serious
nature of first degree burglary, insofar as that crime is both a “violent felony” (§ 667.5,
subd. (c)(21), and a “serious felony” (§ 1192.7, subd. (c)(18)). (See People v. Mantanez
(2002) 98 Cal.App.4th 354, 366 [rejecting cruel and unusual punishment challenge to
sentence under Three Strikes law where defendant’s strikes included “forcible entries into
homes where residents are present”].)
       As to the nature of the particular offender, we focus on “individual culpability as
shown by such factors as his age, prior criminality, personal characteristics, and state of
mind.” (Dillon, supra, 34 Cal.3d at p. 479.) Defendant, at sentencing, was 35 years old.
He had spent the vast majority of his adulthood in custody. One of his current crimes—
first degree burglary—was the same crime he had committed on three prior occasions.
       As noted above, defendant has consistently demonstrated an inability to lead a
crime-free life. Indeed, defendant acknowledges that he “has [had] a significant criminal
history,” but suggests that his mental illness is behind his criminality. His performance
on probation and parole has been poor. After his ultimate release from prison in January
2009 after serving his sentence on the second prior strike conviction, he was arrested in
March 2009 and charged with forgery, of which he was convicted in June 2009. And
between December 2008 and April 2011 (when he was arrested for the current offenses),

                                             21
he was convicted of a misdemeanor (possession of a controlled substance) and an
infraction (petty theft, reduced from a charged misdemeanor to an infraction).
Additionally, defendant has no family roots in California and has only a limited
employment history. And the trial court found that defendant showed no remorse for his
crimes. He continues to deny responsibility for the current burglary offense, and in his
conversations with Officer Rafala he bragged about the “rush” of committing hot prowls
and showed a callousness toward his victims.
       Defendant’s reliance on his history of mental illness and the fact that his criminal
history does not show a propensity toward violence is unavailing. Defendant cites no
authority to support his position that his mental illness history and lack of violent
criminal conduct, as isolated facts when looking at the totality of the circumstances, are
sufficient to support a claim of cruel and unusual punishment. The fact remains that
defendant has spent the vast majority of his adult life in prison or jail, has demonstrated
an inability to curb his criminality, and has a propensity for committing one particular
crime––first degree burglary––that is both a violent felony and a serious felony under the
Three Strikes law.
       Defendant has failed to meet his burden of establishing that his punishment was
cruel and unusual. (People v. King, supra, 16 Cal.App.4th at p. 572.) We conclude that,
under either the state or federal constitution, the trial court’s decision to impose the term
of 35 years to life was not “so disproportionate to the crime for which it is inflicted that it
shocks the conscience and offends fundamental notions of human dignity.” (Lynch,
supra, 8 Cal.3d at p. 424.)
                                       DISPOSITION
       The judgment is affirmed.




                                              22
                                       Márquez, J.




WE CONCUR:




Bamattre-Manoukian, Acting P.J.




Grover, J.




                                  23